—In an action to recover damages for personal injuries, etc., the defendants purportedly appeal as of right from (1) an order of the Supreme Court, Westchester County (Rudolph, J.), dated March 31, 2000, which granted an oral motion of the plaintiffs to set aside the jury verdict as inadequate and directed a new trial on the issue of damages unless the defendants stipulated to increase the verdict on damages from $10,000 to $27,500, and (2) a sua sponte amended order of the same court, dated May 22, 2000, which granted the same relief.
Ordered that the appeals are dismissed, without costs or disbursements.
The orders purportedly appealed from are only appealable by permission and no such application was made (see, CPLR 5701). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.